Citation Nr: 0932615	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.

2.  Entitlement to service connection for bruxism, claimed as 
teeth grinding.

3.  Entitlement to service connection for muscles spasms of 
the bilateral legs.

4.  Entitlement to service connection for muscle spasms of 
the bilateral shoulders.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression with panic 
attacks and bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 
1976.

The instant appeal arose from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in January 2007.  A transcript of the hearing is of 
record.

The issues of entitlement to service connection for a 
hysterectomy, bruxism, muscle spasms of the bilateral 
shoulders, irritable bowel syndrome, headaches, and an 
acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

During her January 2007 Board of Veterans' Appeals (Board) 
videoconference hearing, the Veteran indicated her desire to 
withdraw her claim for entitlement to service connection for 
muscle spasms of the bilateral legs.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of her claim for 
entitlement to service connection for muscle spasms of the 
bilateral legs have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

During her January 2007 Board videoconference hearing, the 
Veteran indicated her desire to withdraw her claim for 
entitlement to service connection for muscle spasms of the 
bilateral legs.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Here, the 
Veteran has withdrawn her claim for entitlement to service 
connection for muscle spasms of the bilateral legs and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to that claim.  As 
such, the Board does not have jurisdiction to review her 
claim for entitlement to service connection for muscle spasms 
of the bilateral legs and it is dismissed.  




ORDER

The claim for service connection for muscle spasms of the 
bilateral legs is dismissed.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).   

The evidence shows that the Veteran filed a claim for 
disability benefits with the Social Security Administration 
(SSA).  Specifically, in her May 2004 Application for 
Compensation and/or Pension, she indicated that she was "now 
applying for SSA or SSI."  Later, in correspondence dated in 
January 2005, she indicated that she was "dealing with so 
many things and paperwork to get on SSI and disability back 
in April and May."  However, there is no indication in the 
claims folder that the RO made any attempt to develop these 
SSA records.  The law requires VA to make efforts to obtain 
federal records such as these until they are obtained, unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  As such, the records 
connected with the SSA determination must be associated with 
the claims folder.

In addition, the Board notes that the Veteran is afflicted 
with an acquired psychiatric disorder, which has been 
alternatively diagnosed as major depression with psychotic 
features and paranoia, bipolar disorder, panic disorder with 
agoraphobia, dissociative identity disorder, and 
posttraumatic stress disorder (PTSD).  At the time of her 
entrance into service in November 1974, there was no 
indication of a psychiatric disorder on her Report of Medical 
History or Report of Medical Examination.  However, during 
service she was seen by the Mental Hygiene Consultation 
Service in April 1976 and indicated on her May 1976 Report of 
Medical History at separation that she suffered from 
depression or excessive worry as well as nervous trouble due 
to "personal problems."  However, her May 1976 Report of 
Medical Examination indicated that her psychiatric condition 
was within normal limits.  An April 2004 private 
psychological evaluation indicated that the Veteran's 
psychiatric conditions are chronic with a delayed onset, 
particularly with the PTSD, as it was during active duty that 
she began experiencing recollections of being raped and other 
childhood trauma.  She continues to receive psychiatric 
treatment with the VA, where she has been diagnosed with non-
combat PTSD.  

Therefore, given the evidence of in-service psychiatric 
symptomatology, a psychiatric examination and medical opinion 
is required to determine the nature, etiology, and probable 
date of onset of her condition.  In addition, her service 
personnel records should be associated with the claims 
folder.

The Veteran has also referred to treatment at several private 
medical facilities; however, the claims folder contains no 
evidence of attempts to develop records from these 
facilities.  One private treatment facility did respond that 
the Veteran was treated in 1988 and 1989 but those records 
have been destroyed; however, the name of that facility is 
not provided on the correspondence. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA outpatient 
treatment records, including from the 
Central Alabama Veterans Health Care 
System East Campus in Tuskegee, Alabama, 
from January 2006 to the present.  

2.  Obtain the Veteran's complete service 
personnel record files.  Continue efforts 
to obtain the records until a response is 
received which indicates either that the 
records do not exist or that further 
efforts to obtain them would be futile.  
The response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

3.  Develop all records with regard to the 
Veteran from the SSA, including medical 
records, associated with her disability 
claims.  All efforts to obtain SSA records 
should be fully documented, and the SSA 
must provide a negative response if 
records are not available.

4.  Develop pertinent medical records from 
the following facilities, after obtaining 
any necessary authorization from the 
Veteran:

a.  Columbus Clinic, 610 19th St., 
Columbus, GA  31901, from June 2004 
to the present; and

b.  The Pastoral Institute (Gloria 
Armstrong, health care provider), 
2022 15th Ave., Columbus, GA  31901; 
and

c.  The Bradley Center of St. 
Francis, 2000 16th Ave., Columbus, 
GA  31908 (treatment in 1989); and

d.  Atlanta Psychological and 
Psychiatric Consultants (Carol 
Anderson, health care provider), 
1100 Lake Hearn Dr., NE, Atlanta, 
Fulton, GA,  30342; and

e.  Dr. Kowan, DDS, 1218 Peacock 
Ave., Columbus, GA  31906 (teeth 
grinding)

5.  Schedule the Veteran for an 
appropriate psychiatric examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder(s).  
If she is diagnosed with any acquired 
psychiatric disorder(s), the examiner is 
requested to offer an opinion, as to each, 
as to whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the disorder(s) is/are related to 
service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

6.  The RO should then readjudicate the 
claims.  If any benefit sought is not 
granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


